—Order, Supreme Court, Bronx County (Alan Saks, J.), entered on or about January 24, 2000, which, in an action by a teacher for personal injuries sustained when he was pushed by a student during an overnight camping trip, insofar as appealed from, granted defendant-respondent campground owner’s motion for summary judgment dismissing the complaint as against it, unanimously affirmed, without costs.
Defendant had no common-law duty to provide additional supervision for the student group using the campground for its outing, relative either to the duty of landowners owed to children on their property (see, Matson v Town of Milton, 252 AD2d 919, 921), or to the duty to secure their property against crime (see, Gill v New York City Hous. Auth., 130 AD2d 256, 259-260). Nor can such a duty be found in either the agreement signed by the participating teachers or any prior acts of defendant. Concur — Williams, J. P., Tom, Wallach, Buckley and Friedman, JJ.